USCA4 Appeal: 22-6223      Doc: 10         Filed: 09/22/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6223


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        DAVID HILL,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Claude M. Hilton, Senior District Judge. (1:01-cr-00191-CMH-1)


        Submitted: July 26, 2022                                    Decided: September 22, 2022


        Before MOTZ, AGEE, and DIAZ, Circuit Judges.


        Vacated and remanded by unpublished per curiam opinion.


        David Hill, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6223      Doc: 10          Filed: 09/22/2022      Pg: 2 of 3




        PER CURIAM:

               David Hill, a federal inmate, appeals the district court’s January 26, 2022, order

        imposing a prefiling injunction on Hill. Federal courts may issue prefiling injunctions

        when vexatious conduct hinders the court from fulfilling its constitutional duty. Cromer

        v. Kraft Foods N. Am., Inc., 390 F.3d 812, 817 (4th Cir. 2004). However, before doing so,

        the district court must afford the litigant notice and an opportunity to be heard. Id. at 819;

        accord In re Oliver, 682 F.2d 443, 446 (3d Cir. 1982). We review the imposition of a

        prefiling injunction for abuse of discretion. Cromer, 390 F.3d at 817.

               Hill argues, in relevant part, that the district court abused its discretion by imposing

        the prefiling injunction without providing timely notice of its intent to do so and affording

        Hill the opportunity to be heard on the matter. Hill acknowledges, though, that the court

        provided such notice through its December 9, 2021, order issued in a separate civil action.

        See Hill v. McNulty, No. 1:21-cv-00112-CMH-TCB (E.D. Va., PACER No. 59). This

        order afforded Hill 14 days to “show[] cause as to why [Hill] should not be enjoined from

        filing future pleadings related to his 2001 criminal conviction in this Court.” Id. at 5. Hill

        contends that he did not receive this order until February 2022—well after expiration of

        the 14-day opposition period and imposition of the prefiling injunction.

               We have reviewed the relevant record materials and find that they support Hill’s

        claim that he did not receive the December 9, 2021, order in a timely manner. Thus,

        although the district court issued the proper notice, Hill did not have an actual opportunity

        to be heard prior to imposition of the prefiling injunction. Accordingly, we vacate the



                                                      2
USCA4 Appeal: 22-6223      Doc: 10         Filed: 09/22/2022     Pg: 3 of 3




        district court’s January 26, 2022, order imposing a prefiling injunction in Hill’s criminal

        case and remand this matter for further proceedings.

               On remand, the district court should (1) reissue its notice of the court’s intent to

        impose a prefiling injunction; and (2) allow Hill an opportunity to respond. We deny Hill’s

        motion for reassignment to a different district judge and deny as unnecessary Hill’s motion

        for this court to take judicial notice of FBI documents and laboratory results. We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                   VACATED AND REMANDED




                                                    3